                            Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 1 of 10 PageID #: 10

                                                          Exhibit A to the Complaint
Location: Queens, NY                                                                                 IP Address: 108.41.227.188
Total Works Infringed: 88                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             07/10/2020   Blacked      03/28/2020     04/15/2020   PA0002246108
          1087D95C625F12E714F01EA6EAE7B519A81EDA79                               14:45:45
          File Hash:
          E6F735D601C05DBFB58A0A895BE646640E588D0A346540BFFB605F1B7410E8E2
 2        Info Hash:                                                             07/03/2020   Blacked      06/06/2020     06/22/2020   PA0002245636
          1ECBCF806231C5865B5FDD79F305D3F6F2523643                               20:24:45
          File Hash:
          1FFE79BCC6EC1718909F562124EB13A365FFEA0444CAC6BA156B53B74A8DA9D1
 3        Info Hash:                                                             06/29/2020   Blacked      06/29/2020     07/17/2020   PA0002248598
          A9DAD12F7FA6048AB1B6CAA6873ACC02FFCCA784                               19:53:23     Raw
          File Hash:
          53832984D2FF0D6FB25B18B745B88212B099C1A915575B66404C2771A43AFCD6
 4        Info Hash:                                                             06/28/2020   Blacked      06/15/2020     07/17/2020   PA0002248596
          BA5DC3EF8DA5096B1CD1ECD185924F57B28A4BEC                               03:40:31     Raw
          File Hash:
          7736C751BC525B52E9284AF975AEE6F7CDD09BC6D546AE4D804D5AB0E18A482B
 5        Info Hash:                                                             06/01/2020   Tushy        07/15/2018     08/07/2018   PA0002132406
          2FEC8449E0AD4AC8507B392FBA4BE04DDA097EA1                               04:58:31
          File Hash:
          64ADC803B5396C18DF8916254E258653461A5AAEC374CA5DC001FB70D31BA514
 6        Info Hash:                                                             05/31/2020   Vixen        07/08/2019     09/10/2019   PA0002199411
          838E8465682C1AA831147A117667754280D4FBA1                               19:32:28
          File Hash:
          0A418DC57AA5E50B0A55B397BB8D03CACE90B4FD7C4516CD568E3B203C7A103D
 7        Info Hash:                                                             05/31/2020   Blacked      06/14/2019     07/17/2019   PA0002188312
          03A9A3217B242EC03B40298741E5D12C83BBFA88                               19:30:19
          File Hash:
          8BF7A70A844CB3375EFD9B1408A6F7E97CFAFED653E078DF268B0B0E6CEB4F3C
 8        Info Hash:                                                             05/31/2020   Vixen        05/14/2019     07/05/2019   PA0002206408
          8A396158B2DF15777FAEF364CFE9F0EA1B91740F                               18:21:48
          File Hash:
          F5C75F0735A62FC1184A875BF6158EED4765B71592D873CAA81A8F606DCEB9F0
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 2 of 10 PageID #: 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/31/2020   Blacked   12/13/2018   02/02/2019   PA0002154971
       16A0651B2614E47B3B49B1272512B04E10A9805C                           18:14:17     Raw
       File Hash:
       515BDA63D751772FF7F2BC80F04913463618B2F761C93A3ACD8B9FDB9D8D06D6
10     Info Hash:                                                         05/31/2020   Blacked   05/25/2020   06/22/2020   PA0002245633
       4AEB0503D97319F144CEC22BC0ECE10F8AF80B37                           03:01:52     Raw
       File Hash:
       B334AC1093309FCDBCA1464C864E5345063D24749DDAEB16243A2E7DB95DF198
11     Info Hash:                                                         05/31/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       9BFB3833935230D1B441054510A3CEAE138E90C5                           03:01:30
       File Hash:
       F986DF693F59A8516E55E3D80D68AEB21F0DFD6EB353F741AC3733A39B0BFE6C
12     Info Hash:                                                         05/31/2020   Blacked   05/30/2020   06/22/2020   PA0002245635
       3719389BD3CE5565A2B8773E8683B3B50D035D3E                           02:31:25
       File Hash:
       F760EA113DC531E20762EE010C43128B60A9D35AFFE3C3391D32A3DC6506840E
13     Info Hash:                                                         05/31/2020   Blacked   05/23/2020   06/22/2020   PA0002245638
       8851A0A9363DB882B66C0A1BF04C0BE1D863D87E                           01:40:40
       File Hash:
       DD89E9ED27C0F705A731D5A30E80245CDACAA096AE890F1466A50E5EA19B2E0F
14     Info Hash:                                                         05/27/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       2FFAD70F46B40DFC5128CDEBE53FF3E80BC488C5                           22:34:21
       File Hash:
       C2DA1441BB3B741240DA910B7314776FD643CAADD36F1E782F36E54F79689C53
15     Info Hash:                                                         05/27/2020   Vixen     05/22/2020   06/22/2020   PA0002245640
       DB000B5453C02D7BD3C7F29C15531879DAC4BE4A                           22:31:50
       File Hash:
       2B433332A4659C613867AA2677664023E3769E208696873DD109EC07A50B22BB
16     Info Hash:                                                         05/21/2020   Tushy     07/15/2017   08/11/2017   PA0002075050
       09B9C5FACBCDCF8A9F1FBD28C523B2AB2C55516D                           13:36:03
       File Hash:
       775AE477DF8DEA189BBF84D6DE7A9B5DF77E7532078EC0B1AC301D114B476E0C
17     Info Hash:                                                         05/12/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       A4A8ECB69272EAABF6B5FFE4772BDA1969E8D348                           22:12:31     Raw
       File Hash:
       2556B7D5CEC4E30191EA92A20BBECC62690509BF652B77B0B3BDA88CB75CC8BA
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 3 of 10 PageID #: 12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/09/2020   Vixen     05/08/2020   06/08/2020   PA0002243645
       4A07E30142B8E5F0683590678F6B3E1B7F9FD7B1                           03:48:58
       File Hash:
       DAEB04B37FDAB29D0A6E41E4F07B279B1BB9F9E047A5CA86A1CE68CDCF309446
19     Info Hash:                                                         05/08/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       1B11B813313C45A144ED431CAB1B416C99DA7D80                           00:43:23
       File Hash:
       52425480EE7CFACB984DD2A6864F439AF3EE8458B047B131FFC520FCAA86A6E8
20     Info Hash:                                                         05/08/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       606D34889F01208A5CF6D224637047D318EAFE8F                           00:41:38     Raw
       File Hash:
       0E65C2ABB94426A7D99F6788580DBF7DC857F4095B98ACF03795BC52D7CC5B62
21     Info Hash:                                                         05/07/2020   Blacked   05/02/2020   05/19/2020   PA0002241471
       4147CAAEB117CFEE4B51AAE0B42A7B5A4363DC65                           14:48:08
       File Hash:
       068618D06FC1470B35F89953282CC3F974BAA710234A963A7122CA5E5F26E3AE
22     Info Hash:                                                         05/07/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       70F3BF93C30E3D32E1EDAA9114389163A125D73A                           13:45:07     Raw
       File Hash:
       2458FF512E1D830F6C22FB432E82916941CECAFFC86334D4E65AE6C7B8CD4756
23     Info Hash:                                                         05/02/2020   Vixen     05/01/2020   05/19/2020   PA0002241473
       3DF5DB2903B80E1C540F98549130F58F1D3E88CC                           03:32:44
       File Hash:
       4A92E62A120A52211E81FC7BCEB447B63F9064EF706C8FB0CD7533A47A75F830
24     Info Hash:                                                         04/23/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       66775C7111D44FD8FA18B2068E80CE6DF332E362                           17:07:43
       File Hash:
       C20360AF1040FC97AA6206D79BD697D3A701B291FCAAE7F0F3C950D8A558569C
25     Info Hash:                                                         04/23/2020   Blacked   04/20/2020   05/19/2020   PA0002241477
       82F0EDE150E947ED87012A1D0AF7A0050F7166CF                           15:24:10     Raw
       File Hash:
       C8B6A9FFD865EC0101EDB0E068E4A92BC477E62BC404553DADC97796D1950491
26     Info Hash:                                                         04/23/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       4996D6270912AFA83C3A542C578E0B0867091452                           14:59:21
       File Hash:
       769CB9324C240697A7A92895FBF301B85C97492CB5EAFB6628EB900413A25635
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 4 of 10 PageID #: 13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         04/14/2020   Blacked   04/13/2020   04/22/2020   PA0002237695
       C9909D0CCD845C924F3574A3EE9BA8F4C76F165D                           17:36:45     Raw
       File Hash:
       5CF0C6FF5870E105611E977DA2BCFA5FCA318453B7AB108AEC638AD4584ABF60
28     Info Hash:                                                         04/10/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       0A9DFA1F5076B83F5C06694C0ED666DD30BEEEBD                           21:29:20     Raw
       File Hash:
       49E5B30DFFEA928F4729BA74956D210DF504FB3F82A1140B34EE8523262B4E98
29     Info Hash:                                                         04/10/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       23E43B228B65931383298585524686EC8A3D27DD                           21:28:20     Raw
       File Hash:
       8EC1A7B7BA789A2BED239919D106408CFD244CD0050F7E3832677F2401FB879C
30     Info Hash:                                                         04/06/2020   Tushy     03/29/2020   04/15/2020   PA0002244963
       B88FCE0A4FC724499A1960F13F4728DE86810EBC                           00:00:12
       File Hash:
       4E26BDCB3ACA9AC257C9B87C6DA9AF7FA38F76984922C47C66F19860BA5CB2F8
31     Info Hash:                                                         04/05/2020   Tushy     03/22/2020   04/15/2020   PA0002244961
       4B9D2E474671846265A40458E88AF9DC5B966AC9                           23:12:51
       File Hash:
       E97D0786A3190D0123851A27331F26CF0F1BD4A279AC5A1F88466326F0313FA6
32     Info Hash:                                                         04/04/2020   Blacked   04/04/2020   04/17/2020   PA0002237304
       CBCF14D7B31A616FDA24A943F5AEDADA183F9BE7                           18:31:02
       File Hash:
       7C277A0571790F9FC1EEAB53AF94AB9D95B488A7E0AFC8BA8B37E3651B85D6E0
33     Info Hash:                                                         04/01/2020   Blacked   06/16/2018   07/14/2018   PA0002128317
       382A3BC3E3286BAFC5C00ABE0508134CF4D97A1E                           15:19:18     Raw
       File Hash:
       CED8A528D5E7244505C8DE67AE8E57FECA4C869EC99651451294A395340DED35
34     Info Hash:                                                         04/01/2020   Blacked   10/27/2018   12/10/2018   PA0002145828
       8F06F2F6B9533779DD3A36713ADFA46413BEC156                           15:04:22
       File Hash:
       1B881C898538761551E7C998C11A7BF86CFB2B15A11340DBA208D146BF0E6B61
35     Info Hash:                                                         03/31/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       5E4B7412B17A75CC358CD08A5E014FE259CD0D1D                           22:00:55
       File Hash:
       9887B265BC89193EA03348CE5C77ABABBCAB6958DF7242AD89DE320411F8327E
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 5 of 10 PageID #: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         03/21/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       9F410EE0B644BE4B869592CBFBDC2FF2A7B113F1                           19:19:30     Raw
       File Hash:
       DFA3628D47EE50975B52AE957D247CB50F462E80FE75D56ACBE7708F928BC128
37     Info Hash:                                                         03/21/2020   Blacked   02/29/2020   04/15/2020   PA0002246058
       B2C8EEC5CA666FAC957B07F6B9C69FAE30671472                           18:56:05
       File Hash:
       0FD0923930E3ABB292085BAF6DF8BD712A354FB691E5540A4879EE236EA8FA32
38     Info Hash:                                                         03/17/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       7394693FD37E23DA3F8C16EF2B56759BB44DB556                           14:41:19
       File Hash:
       7E3912D6291605313B55CB774A54EE5F8D2CF9C575B052193DB5E05726A4817F
39     Info Hash:                                                         02/19/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       A9B6975FFD953CD484516325A14455E74FFCF0FF                           14:32:49     Raw
       File Hash:
       24E03B57E8F74A3BA8793FA5B135D44F05DBC2F62F6A3229CCB0AE8F15A3C8A4
40     Info Hash:                                                         02/06/2020   Tushy     02/05/2020   03/15/2020   PA0002240545
       510FEA3EF6289781F2AD47EC515AE1C719BEFF07                           05:08:02
       File Hash:
       4793ECC3702803A471386FD95FA642DCD8FB0BEABCBAC013A1221AE2FBB41413
41     Info Hash:                                                         02/06/2020   Tushy     01/21/2020   02/20/2020   PA0002237627
       D01C5835C5F8BF3ED0D37D85625A502250A06C10                           05:02:20
       File Hash:
       AB1A8B08EC2891A8DD3B67817B2CE21D4834BE1122C6311122E8124A224F6D80
42     Info Hash:                                                         01/31/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       96941E19BA4280C7FD3D9A7D0E3E05527855C742                           13:26:47
       File Hash:
       BC78D943FC7055C5921788D2DEC3EB2E61F9EF8C3E67BD7711CD41D2924FC35E
43     Info Hash:                                                         01/31/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       A8A733AB6B962B951329FFCBF4C8194CF688CC24                           13:09:44
       File Hash:
       200A7BFA1394F98262AF3FD34986127CB502D0EA026906493453CC6DFA8E2525
44     Info Hash:                                                         01/31/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       CB4E9C84E6158E15C0ED1417712F99AF8416D1AF                           13:07:50
       File Hash:
       6F33632B841C7B7B86DF8AFFF7B499EB7832519BB3BD42950D82721BFF67115A
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 6 of 10 PageID #: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         01/28/2020   Blacked   01/22/2020   02/20/2020   PA0002229057
       A75CD47568083BBA51949517FD5935A9D95AD596                           13:34:17     Raw
       File Hash:
       1FDBCC9B5734BF41088D23FB8509657CDAED380BF6C84F73763F0DB7F4F26351
46     Info Hash:                                                         01/28/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       0B503EB2552042B5DEE9A34152ACE8EE96DE0C94                           13:34:06     Raw
       File Hash:
       4AA5581FBE74E6532A8E95E43517B92D65E921552732D9811E94B8F33F70D1B0
47     Info Hash:                                                         01/26/2020   Vixen     05/24/2019   07/17/2019   PA0002188303
       CE7863AD9DC92724D6570BB7D6BF62E623552027                           14:53:36
       File Hash:
       4DD1055E5349471A6D94FDB221186BE1A6A96A47FB421A6C2EC3FB99A3A80B57
48     Info Hash:                                                         01/19/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       E394F2ED97AF41799229295E450D6B077817DF66                           20:57:46
       File Hash:
       C4AF0A6E2E064E96530D11879E679D348B03A91EF70CE3D227067945C6028263
49     Info Hash:                                                         01/19/2020   Blacked   01/07/2020   02/03/2020   PA0002236198
       4D09DDD2DC7B88728353027A362B2C5326552D64                           15:12:28     Raw
       File Hash:
       73421A59029AF15EB69C7CE5A4578A248637414C630518707B6249F3EAE89617
50     Info Hash:                                                         01/19/2020   Blacked   12/18/2019   02/03/2020   PA0002225563
       E2254BBDEFC3BCAA0AF48565B77D4091D431EDE5                           15:08:08     Raw
       File Hash:
       685D1620CFAE4AAACC0E61E2F67392078CC9A986BAC260C7C954FCA1479F22BD
51     Info Hash:                                                         01/19/2020   Blacked   01/17/2020   02/20/2020   PA0002229055
       FAC12B47DD911E4096193AC23138E0B2A76AEE85                           14:59:00     Raw
       File Hash:
       2C73232D2BBE36ED8D305A7095A92BE489A41E37F10D614CDCDA0DA77C62ABCE
52     Info Hash:                                                         01/05/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       65A0D2D0B9BD9351FC9D7BE5BFA53F9FD4B3D1B4                           17:47:58
       File Hash:
       7D6F2477756F504E1ED8DBC7F6A43EC54347DD51854283EC7BC94F8149A6EDCE
53     Info Hash:                                                         12/13/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       1EA48E1F6DBD3891D1929262A5C26C9553094E6C                           12:59:12
       File Hash:
       CAEE9A7D3D5970189B1C296E843A7799D9ACC970FD7812D96E3C1AA25CE52332
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 7 of 10 PageID #: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         12/07/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       B32F801C60CBF97AEAC7342AD563D34DDCFC228C                           21:00:38
       File Hash:
       79D5BFD438E9B59F937689D76AB3CDE9A5851E28C7894A456A1604E6263C8C08
55     Info Hash:                                                         12/01/2019   Blacked   12/01/2019   12/17/2019   PA0002217663
       84E8FD6C6F2E9B85F8BCE21A8BAD2DAB22867DB8                           23:05:17
       File Hash:
       3DB3F80054ED0D29DFA68FE027F5643AC0F95A19A404265FF87772A7CFA608A5
56     Info Hash:                                                         11/30/2019   Vixen     11/30/2019   12/17/2019   PA0002217669
       3F9350AC899768E5DA78E6A42B746DB2C13C71CE                           20:34:57
       File Hash:
       B87EB5198239C32510E0B293A044421E44D195CD238C8B0F39F47FDB5E0C6BB2
57     Info Hash:                                                         11/28/2019   Tushy     11/27/2019   01/03/2020   PA0002233434
       C43AF783D9DC13D15748D8562B85FAB5315ACA6C                           00:00:21
       File Hash:
       7D2D1BB7DCA6C5719CAF78C8BE06EC2AA088218244877B987C7B6BDB82F9F8AC
58     Info Hash:                                                         11/26/2019   Blacked   09/14/2019   10/01/2019   PA0002217360
       EF45BAF33BFB71966641109FFB8A856F0A4C088E                           13:23:39     Raw
       File Hash:
       80435FEE5B7B8475B67D72E5FFD3DE8D5B76186A1EF4826272D2088E49687564
59     Info Hash:                                                         11/26/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       A4845EF2D2D337C31D0A9F755FB63A7E2A43992E                           12:55:34     Raw
       File Hash:
       3B36E7EBCB08AFD1014DD723ACD45A74B404EF987DB5D1884904A3A80F6CB8E0
60     Info Hash:                                                         11/26/2019   Blacked   11/22/2019   12/17/2019   PA0002217672
       0AAFB1A14C839D2EE9EA8485A8A495B7D2BBEED9                           12:34:16     Raw
       File Hash:
       9F82190FE1D6FE493CE44EA1FD2FD1D36BC12E25A0CA92CFB51FB7974B35A258
61     Info Hash:                                                         11/24/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       6B4E557876E19B7A0A80DB66239D6F313A804029                           15:35:57
       File Hash:
       42C69FE8342D24CEA444E7EBD97C9CFAE02E7B131DC18FF99F9D16033B111665
62     Info Hash:                                                         11/21/2019   Vixen     11/20/2019   12/09/2019   PA0002216255
       5E4B6B2EFD11D0A445C9E1903D5597A69982F028                           12:23:50
       File Hash:
       51F156E5609D6292394FB49896CE873A2AA8C3836AF3AF3AECF65274BCFFE9DA
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 8 of 10 PageID #: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         10/30/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       A84550139B96B81C79D196C610815A8E328D6E15                           19:13:07     Raw
       File Hash:
       1DE2D9E869E9BF75352E0E487F149308BF0391AB691AC7DFFA93B8257F0D37B6
64     Info Hash:                                                         10/16/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       AC8383EA12C6AE92C4E7A88F9693A44094526D7C                           11:59:57     Raw
       File Hash:
       7A5A143A8C69EB2B6D1920689502D81CE571E19ACB335900E72DE6F26F6E492D
65     Info Hash:                                                         10/13/2019   Blacked   10/12/2019   11/05/2019   PA0002227087
       0167BB6D3CF175D23BA136458BD75ECFE3E34967                           16:10:26
       File Hash:
       020002DD7D0C1819267318728B466B0A30DB9677BFC6978076EFA2FC64D0C62E
66     Info Hash:                                                         10/09/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       06F2BC438ABCC49C1C36C7647AC3DED910F99C7D                           20:06:11     Raw
       File Hash:
       76C5A4E0AC0FD0C37BE9D68B284B6EBABB6EFB15C23B3243507D64DAEAE6E946
67     Info Hash:                                                         10/08/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       2A55557212AA771466277CD929C3C3D0A35D7C97                           12:11:26
       File Hash:
       8A90A50752969B6F16E0F6863AD98F83CCBC3C49C4545FDB482708952E318D6E
68     Info Hash:                                                         10/06/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       119DC446BEBFEDD1A5069582FD23FE358C78F4F9                           02:02:52     Raw
       File Hash:
       6555638278B9C75C49758E027A7AC0526022AC6D42C649E714356018AE21AA08
69     Info Hash:                                                         10/06/2019   Blacked   04/25/2019   05/28/2019   PA0002200766
       09C45E1A39DD322C3AD041C7B013732ED7ECC62F                           01:34:34
       File Hash:
       CD399D83C9AC74B5BE6EF4C02D0A03641E3ADF58FFEE9A9FCD3C9238E072EA8E
70     Info Hash:                                                         09/13/2019   Blacked   09/12/2019   09/25/2019   PA0002203159
       86E59581A550AFB7F1AC37567E0AC94D496D641D                           04:46:17
       File Hash:
       EF1A18A2564D05FC2595AEE2DFBD30D1A882BCAF35EBEDF100DC3A6023419012
71     Info Hash:                                                         09/11/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       F3D34F4C66183E54E474DD8012E2D509EAA8C440                           12:25:40     Raw
       File Hash:
       B3F0C603770F627354B8066FB5919475726B9FE55D6C61C132950B9780E89024
                      Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 9 of 10 PageID #: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         09/11/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       9D2983E999CB3DB626AE352700CB6D47351F2C64                           11:49:01
       File Hash:
       EB5D89557A2122D8D4CAFDA17C97B935D813DE91DFBDFFC9743397F44641BEA2
73     Info Hash:                                                         09/11/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       7C4368D827B7421170B64D85B400A0946E934094                           11:41:18     Raw
       File Hash:
       1F4B7F894CDB19EA53235C6C511E79C614856EE382DC766EE81FFCCE448DC66B
74     Info Hash:                                                         09/11/2019   Tushy     09/08/2019   10/01/2019   PA0002217338
       16FDF226E0D62F94A8AD51E913709BB3DEEF4C25                           11:40:15
       File Hash:
       B30AD0C25A85A6AC3FF813FDBF6A4228BC6EFD2D7024BFF8BB1A58C13296D77A
75     Info Hash:                                                         09/11/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       D06487851F707714C08BA33F2EEDA535723D354D                           11:39:39     Raw
       File Hash:
       2EFD74254611D69110601120463E97E15A2C8F4C4F176168279F6BCF4D759710
76     Info Hash:                                                         09/11/2019   Blacked   09/09/2019   10/01/2019   PA0002217358
       6B457254C1CB9B2F43CE4EE5F95325B767F423C9                           11:38:58     Raw
       File Hash:
       7D877805B484B8485DBA4D52250FA6332927623B5BCFEC864A25C968DBEA9957
77     Info Hash:                                                         09/11/2019   Tushy     08/29/2019   09/17/2019   PA0002216128
       59C7C0856832FC39795D8ECAEE7C3B08A1B2A61A                           11:38:58
       File Hash:
       0AD0CF56E8E320828D26D9D43538F4EDAA02E0656180FAE12E8B1201AE5BD0F0
78     Info Hash:                                                         08/17/2019   Blacked   08/13/2019   08/22/2019   PA0002195504
       7D876817AF91151926A2C4590E9EB0D38F9BB646                           04:08:24
       File Hash:
       5E27A0458B72C6D803880871DF27DACA94012E7B8B48AE69B798C9AFE26CDD40
79     Info Hash:                                                         08/17/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       6C446C346678513AA2E73F07FB90B7112EBE707F                           03:49:43     Raw
       File Hash:
       249303FB0D18D0DC7C7EC04ADB7B8922578C4F9AF6A8CF6EE5DAE94EA3BFAD93
80     Info Hash:                                                         08/11/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       40089FC7550D25DE7A862FA5606B93A853E4B703                           13:32:46     Raw
       File Hash:
       CA16B9B3CD01D2A8B264CB18569944DBF0BB2B76D1ECB298C1823BE42176B267
                     Case 1:20-cv-04486-NGG-RER Document 1-1 Filed 09/23/20 Page 10 of 10 PageID #: 19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         08/10/2019   Tushy     08/09/2019   09/11/2019   PA0002199987
       9B0868ADF354DAA85E0ECB8C1DF783A6D1829660                           16:11:44
       File Hash:
       A054D0D2AA55E9326D3B0F091CE06AF5C4E95E0C686E69DEBD44C9F50FB47ACE
82     Info Hash:                                                         07/27/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       7F11217907A933EC654083DD05BC9B8AA47AD26C                           20:01:23
       File Hash:
       3870EE3C8FF666FC4EEAF6B2B4B77494660132FED209DAB97C31CE0730681FBC
83     Info Hash:                                                         07/20/2019   Tushy     07/20/2019   08/26/2019   PA0002213244
       B9E63DBF38E9763A05AD2EB8371F88C6A3338FE9                           22:55:55
       File Hash:
       A94B37C6B1896286535B24D36323823CE17E1C4B23390F36310A323B98A35624
84     Info Hash:                                                         07/14/2019   Blacked   07/11/2019   09/17/2019   PA0002216212
       6478D6818B6843DC1DEE5BD5A6C05F7B6D37EC2E                           18:27:11     Raw
       File Hash:
       B98513AE2490FF3F323AE1CC7F75EC58C20154B89A409B54083E456853E5E623
85     Info Hash:                                                         07/06/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B                           21:18:23
       File Hash:
       5C6EE52299123D1519B27DD2EE8DDA90B5CC1C439DC0C8E8EBC0B3FA89B8681A
86     Info Hash:                                                         06/30/2019   Vixen     06/28/2019   08/27/2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           14:10:19
       File Hash:
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
87     Info Hash:                                                         06/23/2019   Vixen     06/23/2019   08/27/2019   PA0002213299
       4F6E919AF772D9342F71D3479F6A4379B5E5EA40                           21:57:22
       File Hash:
       43E7C3F0959D28BD2DC831D5CD246DC20B922B97BA2F286171CA282186F026A8
88     Info Hash:                                                         06/08/2019   Vixen     06/08/2019   07/17/2019   PA0002188311
       4EB78F775A456970D60995742FEB1F23C91DFC74                           23:22:54
       File Hash:
       7072F174CE51A10D6461E843BFBCC56EE0D4CED4CE91222412BA429798A6D0D0
